MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	 2017	ME	225	
Docket:	   Ken-17-147	
Argued:	   November	15,	2017	       	      	     	      	      	
Decided:	  December	7,	2017	
                                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              TOWN	OF	EDDINGTON	et	al.	
                                         	
                                        v.	
                                         	
                                  EMERA	MAINE	
	
	
ALEXANDER,	J.	

          [¶1]	 	 The	 Town	 of	 Eddington	 and	 the	 Town	 of	 Bradley	 appeal	 from	 a	

judgment	 entered	 in	 the	 Superior	 Court	 (Kennebec	 County,	 Murphy,	 J.)	

affirming	 the	 decision	 of	 the	 State	 Board	 of	 Property	 Tax	 Review	 granting	

Emera	 Maine’s	 request	 for	 a	 property	 tax	 abatement	 for	 the	 2012	 tax	 year	

pursuant	 to	 36	 M.R.S.	 §	 841(1)	 (2016).	 	 The	 Towns	 challenge	 the	 Board’s	

finding	that	Emera’s	error	in	estimating	a	value	for	and	reporting	ownership	

of	a	transmission	line	that	Emera	did	not	own	resulted	in	an	“illegality,	error	

or	 irregularity	 in	 assessment,”	 rather	 than	 an	 “error	 in	 the	 valuation	 of	
2	

property.”1	 	 	 See	 36	 M.R.S.	 §	 841(1).	 	 Because	 the	 evidence	 supports	 the	

Board’s	findings,	we	affirm	the	judgment.	

                                           I.		CASE	HISTORY	

         [¶2]	 	 The	 following	 facts	 are	 taken	 from	 the	 stipulations	 presented	 by	

the	 parties	 or	 found	 by	 the	 Board.	 	 Emera	 Maine	 is	 in	 the	 business	 of	

transporting	 and	 distributing	 electric	 power	 over	 transmission	 lines.	 	 There	

are	 two	 345	 kV2	 transmission	 lines	 located	 in	 the	 Towns	 of	 Eddington	 and	

Bradley:	Line	390	and	Line	396.		Emera	owns	Line	390.		Maine	Electric	Power	

Company	(MEPCO)	owns	Line	396.	

         [¶3]	 	 In	 the	 years	 at	 issue,	 2011	 to	 2013,	 Emera	 was	 responsible	 for	

submitting	 to	 municipalities	 lists	 that	 itemized	 the	 mileage	 and	 value	 of	 the	

345	 kV	 transmission	 lines	 owned	 by	 Emera	 in	 each	 Town.	 	 The	 purpose	 of	

these	 lists	 was	 to	 provide	 each	 Town	 with	 the	 description	 and	 value	 of	 the	

property	owned	by	Emera	so	that	the	Towns	could	use	the	reported	property	

value	to	assess	property	taxes.	



    1		The	Towns	further	argue	that	Emera	should	be	estopped	from	seeking	an	abatement	for	taxes	

paid	 on	 Line	396	because	Emera	is	in	a	 better	 position	than	 the	 Towns	 to	 know	 what	 property	it	
owns.		See	Dead	River	Co.	v.	Assessors	of	Houlton,	149	Me.	349,	103	A.2d	123	(1953).		This	argument	
is	not	persuasive	and	will	not	be	discussed	further.	

     2	 	 These	 are	 high	 voltage	 transmission	 lines	 distributing	 electricity	 from	 electric	 generation	

facilities	to	local	transmission	lines.	
                                                                                                         3	

         [¶4]		In	2012,	an	accountant	at	Emera	was	responsible	for	preparing	the	

lists	to	submit	to	the	Towns.		To	get	an	accurate	and	up-to-date	account	of	the	

property	owned	by	Emera	in	each	Town,	the	accountant	contacted	Emera’s	IT	

department	 to	 obtain	 an	 inventory	 report	 of	 Emera’s	 345	 kV	 transmission	

lines.	 	 The	 report	 provided	 to	 the	 accountant	 indicated	 that	 in	 Eddington	

Emera	owned	4.56	miles	of	Line	390	and	5.311	miles	of	Line	396,	for	a	total	of	

9.871	 miles	 of	 345	 kV	 transmission	 line,	 and	 in	 Bradley	 Emera	 owned	 11.7	

miles	 of	 Line	 390	 and	 6.827	 miles	 of	 Line	 396,	 for	 a	 total	 of	 18.527	 miles	 of	

345	kV	transmission	line.	

         [¶5]		Believing	that	Emera	owned	all	of	the	345	kV	line	mentioned	in	the	

report,	the	accountant	added	the	mileage	of	Lines	390	and	396	together	for	a	

total	 length	 of	 18.527	 miles	 of	 345	 kV	 transmission	 line,	 with	 a	 value	 of	

$23,453,829.53,	in	Bradley	and	9.871	miles	of	345	kV	transmission	line,	with	a	

value	of	$12,495,965.42,	in	Eddington.3	

         [¶6]	 	 After	 Emera’s	 2012	 lists	 were	 submitted	 to	 the	 Towns,	 the	

assessor	 for	 each	 Town	 called	 Emera’s	 accountant	 to	 inquire	 about	 the	

significant	 increase	 in	 valuation	 from	 prior	 years	 and	 to	 confirm	 that	 the	

    3	
     	 Emera’s	 accountant	 testified	 that	 Line	 396	 was	 included	 in	 the	 report	 she	 received	 from	
Emera’s	IT	department	because	Emera	keeps	a	record	of	the	mileage	of	lines	owned	by	MEPCO	and	
other	 privately-owned	 lines	 in	 their	 system	 for	 routine	 maintenance	 purposes,	 as	 Emera	 has	
agreements	with	these	other	companies	to	maintain	those	lines.	
4	

valuation	 was	 correct.	 	 The	 accountant	 confirmed	 to	 each	 assessor	 that	 the	

value	reported	was	correct.	

        [¶7]	 	 Pursuant	 to	 the	 accountant’s	 confirmations,	 the	 Town	 of	 Bradley	

committed	and	assessed	property	tax	on	the	345	kV	transmission	line	mileage	

in	 the	 amount	 of	 $340,723.57,	 and	 the	 Town	 of	 Eddington	 committed	 and	

assessed	property	tax	on	the	345	kV	transmission	line	mileage	in	the	amount	

of	$188,837.53.4		The	record	indicates	that	MEPCO	also	was	assessed	and	paid	

property	taxes	to	the	two	Towns	in	2012	on	Line	396.	

	       [¶8]		Sometime	thereafter,	the	accountant	realized	that	she	had	made	a	

mistake	in	preparing	the	2012	lists.		It	was	at	this	time	that	she	learned	that	

MEPCO	was	the	owner	of	Line	396.		When	the	accountant	submitted	her	lists	

to	the	Towns	in	2013,	she	again	received	calls	from	the	Towns’	assessors,	as	

well	as	the	Towns’	managers,	due	to	the	substantial	drop	in	the	reported	value	

of	 345	 kV	 line	 owned	 by	 Emera.	 	 The	 accountant	 explained	 to	 the	 Towns’	

agents	that	she	had	made	a	mistake	in	2012	and	had	corrected	it	in	the	2013	

lists	 she	 submitted.	 	 When	 asked	 what	 had	 happened,	 the	 accountant	

explained	 that	 she	 included	 the	 value	 for	 Line	 396	 in	 error,	 believing	 that	
    4		The	parties	stipulated	that	the	date	of	commitment	for	the	Town	of	Bradley	was	July	17,	2012,	

and	the	date	of	commitment	for	the	Town	of	Eddington	was	August	30,	2012.		The	parties	do	not	
dispute	 that	 Emera	 filed	 its	 abatement	 applications	 within	 three	 years	 from	 the	 dates	 of	
commitment	 for	 the	 2012	 tax	 year.	 	 The	 law	 allows	 an	 assessment	 to	 be	 challenged	 within	 three	
years	if	the	assessment	is	based	on	an	“illegality,	error,	or	irregularity.”		36	M.R.S.	§	841(1)	(2016).	
                                                                                        5	

Emera	 owned	 the	 line,	 and	 had	 later	 learned	 that	 MEPCO	 was	 the	 owner	 of	

Line	396.	

         [¶9]		On	June	19,	2015,	Emera	submitted	applications	for	abatement	to	

the	 municipal	 officers	 of	 the	 Towns	 of	 Eddington	 and	 Bradley.	 	 Emera	

requested	 abatements	 in	 the	 amounts	 of	 $80,007.73	 from	 the	 Town	 of	

Eddington	 and	 $111,920.16	 from	 the	 Town	 of	 Bradley,	 representing	 the	

amount	of	tax	assessed	to	Emera	for	Line	396	in	each	Town	for	the	2012	tax	

year.	

         [¶10]	 	 On	 August	 18,	 2015,	 both	 applications	 for	 abatement	 filed	 with	

the	Towns	were	deemed	denied	because	the	Towns	had	not	responded	to	the	

applications	 within	 sixty	 days.	 	 See	 36	 M.R.S.	 §	 842	 (2016)	 (an	 abatement	

application	 not	 acted	 on	 “within	 60	 days	 from	 the	 date	 of	 filing	 of	 the	

application	.	.	.	is	deemed	to	have	been	denied	.	.	.	.”).	

         [¶11]		Pursuant	to	36	M.R.S.	§	841(1)	and	§	843	(2016),	Emera	appealed	

the	 “deemed	 denied”	 decisions	 to	 the	 State	 Board	 of	 Property	 Tax	 Review.		

The	 appeals	 from	 each	 Town	 were	 consolidated	 prior	 to	 the	 hearing	 before	

the	Board.		After	a	May	16,	2016,	hearing,	the	Board	issued	its	decision	orally,	

on	that	same	day,	granting	Emera’s	requests	for	property	tax	abatements	from	
6	

each	 Town.	 	 The	 Board	 issued	 its	 written	 decision	 granting	 Emera’s	

abatement	requests	on	June	29,	2016.	

        [¶12]	 	 In	 its	 written	 decision,	 the	 Board	 found	 that	 the	 abatement	

applications	 concerned	 an	 issue	 of	 error	 or	 illegality	 in	 assessment	 and	 thus	

were	 timely.	 	 See	 22	 M.R.S.	 §	 841(1).	 	 The	 Board	 stated	 that	 the	 error	 or	

illegality	 was	 that	 Emera	 “was	 assessed	 and	 paid	 taxes	 on	 Line	 396	 for	 the	

April	1,	2012[,]	 tax	 year	 on	 property	 owned	 and	 assessed	 to	 MEPCO.	 	 This	

amounts	to	double	taxation	and	is	illegal.”	

        [¶13]	 	 The	 Towns	 of	 Eddington	 and	 Bradley	 each	 filed	 a	 petition	 for	

review	of	final	agency	action	in	the	Superior	Court.		See	M.R.	Civ.	P.	80C.		The	

Superior	 Court	 affirmed	 the	 decision	 of	 the	 Board.	 	 The	 Towns	 timely	

appealed.		See	M.R.	Civ.	P.	80C;	M.R.	App.	P.	2	(Tower	2016).5	

                                      II.		LEGAL	ANALYSIS	

        [¶14]		When	the	Superior	Court	acts	as	an	appellate	body,	we	review	the	

decision	 of	 the	 Board	 directly	 for	 an	 abuse	 of	 discretion,	 error	 of	 law,	 or	

findings	 unsupported	 by	 substantial	 evidence	 in	 the	 record.	 	 Petrin	 v.	

Town	of	Scarborough,	 2016	 ME	 136,	 ¶	 13,	 147	 A.3d	 842.	 	 We	 equate	 the	

     5		Rule	2	of	the	Maine	Rules	of	Appellate	Procedure	(Tower	2016),	governing	filing	and	timing	of	

appeals,	was	replaced	by	Rules	2A	and	2B	of	the	Maine	Rules	of	Appellate	Procedure	in	the	restyling	
of	 the	 Maine	 Rules	 of	 Appellate	 Procedure	 adopted	 to	 govern	 appeals	 filed	 on	 or	 after	
September	1,	2017.	
                                                                                              7	

review	 of	 findings	 of	 an	 administrative	 agency	 for	 substantial	 evidence	 with	

the	clear	error	standard	used	in	reviewing	the	fact-findings	by	a	court.		Green	

v.	Comm’r	of	the	Dep’t	of	Mental	Health,	Mental	Retardation	&	Substance	Abuse	

Servs.,	2001	ME	86,	¶9,	776	A.2d	612.	

       [¶15]		Issues	of	law,	including	whether	the	agency	and	reviewing	court	

had	jurisdiction	and	the	application	of	a	statute	of	limitations,	are	reviewed	de	

novo.	 	 See	 Antler’s	Inn	 &	 Rest.,	 LLC.	 v.	 Dep’t	 of	 Pub.	 Safety,	 2012	 ME	 143,	 ¶	 7,	

60	A.3d	1248;	Zumbach	v.	Bd.	of	Real	Estate	Appraisers,	2011	ME	31,	¶¶	6-14,	

15	A.3d	741.		On	any	appeal,	the	party	seeking	to	vacate	a	state	or	local	agency	

decision	bears	the	burden	of	persuasion	to	demonstrate	error.		Beal	v.	Town	of	

Stockton	 Springs,	 2017	 ME	 6,	 ¶	 13,	 153	 A.3d	 768;	 Rossignol	 v.	 Me.	 Pub.	

Employees	Ret.	Sys.,	2016	ME	115,	¶	6,	144	A.3d	1175.	

       [¶16]		The	statute	at	issue	in	this	appeal,	36	M.R.S.	§	841,	establishes	the	

procedures	 a	 property	 taxpayer	 can	 use	 to	 seek	 a	 tax	 abatement	 from	 a	

municipality.	 	 Section	 841(1)	 states	 that	 between	 one	 and	 three	 years	 after	

the	date	of	commitment,	municipal	officers	may	make	a	reasonable	abatement	

to	 correct	 “any	 illegality,	 error	 or	 irregularity	 in	 assessment,”	 but	 they	 “may	

not	 grant	 an	 abatement	 to	 correct	 an	 error	 in	 the	 valuation	 of	 property.”		

Challenges	to	property	valuations,	which	must	be	presented	to	local	assessors,	
8	

not	the	municipal	officers,	must	be	“filed	within	185	days	from	commitment.”		

36	M.R.S.	§	841.	

       [¶17]		The	Towns	argue	that	Emera’s	mistake	in	including	Line	396	in	

the	 lists	 submitted	 to	 the	 Towns	 for	 property	 tax	 purposes	 constitutes	 an	

“error	in	the	valuation	of	property”	that	required	a	challenge	within	185	days	

from	the	2012	commitment	of	the	taxes.	

       [¶18]		When	the	error	at	issue	affects	the	taxability	of	the	property	itself	

or	 indicates	 any	 impropriety	 in	 the	 manner	 in	 which	 the	 property	 was	

assessed,	 the	 error	 is	 an	 “illegality,	 error	 or	 irregularity	 in	 assessment.”	 	 See	

Goldstein	 v.	 Town	 of	 Georgetown,	 1998	 ME	 261,	 ¶	 8,	 721	 A.2d	 180.	 	 “It	 is	

elementary	that	no	tax	can	be	imposed	without	express	statutory	authority.	.	.	

and	particularly	that	no	double	tax	burden	shall	be	imposed	on	any	person	or	

property	 .	 .	 .	 .”	 	 East	 Livermore	 v.	 Livermore	 Falls	 Trust	 &	 Banking	 Co.,	

103	Me.	418,	424,	69	A.	306	(1907).	

       [¶19]		Here,	the	record	supports	the	Board’s	finding	that	the	error	made	

by	 Emera	 in	 including	 the	 mileage	 of	 Line	 396,	 a	 line	 it	 did	 not	 own,	 on	 the	

lists	 it	 submitted	 to	 the	 Towns	 for	 property	 tax	 purposes	 resulted	 in	 an	

illegality,	error,	or	irregularity	in	assessment.		There	was	substantial	evidence	

in	 the	 record	 that	 the	 Towns	 taxed	 Line	 396	 twice	 in	 2012.	 	 The	 parties	
                                                                                        9	

stipulated	to	the	fact	that	MEPCO	owns	and,	in	2012,	paid	property	taxes	on	

Line	396.		Emera’s	accountant	testified	that	she	mistakenly	included	Line	396	

in	 the	 lists	 she	 submitted	 to	 the	 Towns	 in	 2012	 based	 on	 the	 reports	 she	

received	 from	 Emera’s	 IT	 department.	 	 There	 was	 additional	 testimony	 that	

Emera	 conducted	 a	 four-week	 long	 investigation	 into	 the	 accountant’s	

mistake,	which	involved	checking	all	of	Emera’s	data	and	all	of	the	mileage	of	

transmission	 line	 they	 owned,	 and	 the	 result	 of	 the	 investigation	 confirmed	

that	 the	 accountant	 had	 mistakenly	 included	 MEPCO-owned	 Line	 396	 as	 an	

Emera	asset.		This	resulted	in	the	Towns	assessing	a	tax	to	and	collecting	a	tax	

from	both	Emera	and	MEPCO	for	the	same	property,	Line	396.	

      [¶20]		The	Board	appropriately	determined	that	the	Towns’	assessment	

of	 tax	 to	 Emera	 for	 Line	 396	 was	 an	 error	 in	 assessment,	 and	 not	 merely	 in	

valuation,	entitling	Emera	to	an	abatement	pursuant	to	36	M.R.S	§	841(1).	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
10	

Charles	 E.	 Gilbert,	 III,	 Esq.	 (orally),	 and	 Erik	 M.P.	 Black,	 Esq.,	 Gilbert	 &	 Greif,	
P.A.,	Bangor,	for	appellants	Town	of	Eddington	and	Town	of	Bradley	
	
David	P.	Silk,	Esq.	(orally),	and	Rebecca	Gray	Klotzle,	Esq.,	Curtis	Thaxter	LLC,	
Portland,	for	appellee	Emera	Maine	
	
Breana	 N.	 Gersen,	 Esq.,	 Maine	 Municipal	 Association,	 Augusta,	 for	 amicus	
curiae	Maine	Municipal	Association	
	
Ben	 Gilman,	 Esq.,	 Maine	 State	 Chamber	 of	 Commerce,	 Augusta,	 for	 amicus	
curiae	Maine	State	Chamber	of	Commerce	
	
	
Kennebec	County	Superior	Court	docket	number	AP-2016-40	
FOR	CLERK	REFERENCE	ONLY